Citation Nr: 1218285	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-15 137A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action on her part is required.


REMAND

The appellant presented sworn testimony in support of her appeal during a February 2011 hearing before a Veterans Law Judge who is no longer with the Board of Veterans' Appeals (Board).  However, governing law and regulation provides that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on the appeal, unless the appellant waives this procedural guarantee.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2011).

By letter received in April 2012, the appellant requested the opportunity to appear at a second hearing via videoconference.  Therefore a remand is required to afford her complete due process.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing via videoconference before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


